Silverman, J.,
concurs in a memorandum as follows: I doubt whether the offer to exchange the apartment is really “new evidence.” It seems to me to be equally explicable as a condition imposed by the court in its judgment, analogous to the traditional power of courts of equity to mold their decrees. However, I do think that the matter should be remanded to the respondent Commissioner to decide in the administrative proceeding, unhampered by his previous error of law as to the applicability of res judicata.